Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment filed 2/17/2021.
	Claims 1-9 were directly and indirectly amended. No Claims were added, and none were canceled.
	Claims 1-9 are pending.

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Applicant argues the applied art fail to disclose evaluating as claimed, “evaluating the intermediate data using an evaluation function”.
Examiner disagrees. The claimed/argued “intermediate data” as defined in Para. 0009 is a data produced by applying the data conversion method to the input data. The applied art disclose the method of converting data into different format which produce a for example numeric format as shown in Col. 5, lines 9-20.
Applicant argues the applied art disclose the evaluation is preformed according to a well-known function.
Examiner response since the claim doesn’t recites any specific way of performing the evaluation and give the broadest reasonable interpretation the well-known evaluation techniques satisfy the claim.

Examiner disagrees. The applied art disclose in Col. 14, lines 14-22, wherein the evaluation is costly corresponds to evaluating the cost for the path.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruenwald Patent No. 6542896 issued April 1, 2003.

Regarding Claims 1, and 9, Gruenwald discloses a non-transitory computer-readable recording 5medium storing a computer program that causes a computer (Fig. 1, Gruenwald) to perform a process comprising: 
obtaining input data and output data; classifying a plurality of data conversion methods into a plurality of groups (Col. 3, lines 61-66, wherein the method of collecting data corresponds to obtaining, Gruenwald);  
10producing, with respect to each of the plurality of groups (Col. 5, lines 9-12, Gruenwald), intermediate data from the input data using data conversion methods belonging to the each of the plurality of groups (Col. 5, lines 16-23, wherein the “data analysis” corresponds to intermediate data, Gruenwald)and evaluating the intermediate data using an evaluation function 
determining a combination of data conversion methods that is able to convert the input data into the output 20data, based on results of the search carried out for the plurality of groups (Col. 9, lines 24-43, Gruenwald).
Regarding Claim 2, Gruenwald disclose a non-transitory computer-readable recording medium wherein the classifying 25includes determining a number of groups using an index value indicating a distance between the input data and the output data (Col. 8, lines 57-67, Gruenwald).
Regarding Claim 3, Gruenwald discloses a non-transitory computer-readable wherein: the process further includes calculating a 5coefficient indicating a relationship between a number of data conversion methods used for converting different input data into different output data and another index value indicating a distance between the different input data and the different output data; and  10the classifying includes determining the number of groups, based on the index value and the coefficient (Col. 10, lines 29-43, Gruenwald).
Regarding Claim 4, Gruenwald discloses a non-transitory computer-readable recording medium, wherein the classifying 15includes generating as many groups as the determined number of groups, with reference to similarity information indicating similarity between the plurality of data conversion methods (Col. 12, lines 27-36, Gruenwald).

Regarding Claim 6, Gruenwald disclose a non-transitory computer-readable recording medium wherein, upon classifying a first data conversion method associated with a first evaluation function and a second data conversion method 5associated with a second evaluation function into a same group (Fig. 12, wherein the (FV1) corresponds to first data conversion and (FV2) corresponds to the second data conversion, Col. 18, lines 10-21, Gruenwald), the classifying includes calculating an evaluation function corresponding to the same group, based on the first evaluation function and the second evaluation function (Col. 19, lines 25-42, Gruenwald).
Regarding Claim 7, Gruenwald discloses a non-transitory computer-readable recording medium, wherein the process further includes: 
extracting, upon determining that the output data 15has not been reached from the input data in the search carried out for the plurality of groups (Col. 13, lines 48-51, Gruenwald), representative intermediate data among intermediate data generated by carrying out the search in each of the plurality of groups (Col. 13, lines 21-38, Gruenwald), evaluating the representative intermediate data of the 20plurality of groups using a common evaluation function different from evaluation functions respectively corresponding to the plurality of groups (Col. 12, lines 60-64, Gruenwald), and selecting representative intermediate data of one of the plurality of groups (Col. 12, lines 4-18, Gruenwald); and  25carrying out the search again in each of the plurality of groups 
Regarding Claim 8, Gruenwald disclose a non-transitory computer-readable recording 5medium, wherein the representative intermediate data of each of the plurality of groups is intermediate data that is highest in evaluation based on the evaluation function corresponding to the each of the plurality of groups among the intermediate data generated 10by the search in the each of the plurality of groups (Col. 8, lines 57-67, and Col. 9, lines 1-9, Gruenwald).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 31, 2021